FILED
                             NOT FOR PUBLICATION                             JUL 10 2013

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT

RANDALL SCOTT CASH,                               No. 10-17598

             Petitioner - Appellant,
                                                  D.C. No. 5:06-cv-07064-JF
  v.

RON BARNES, Warden,
                                                  MEMORANDUM*
             Respondent - Appellee.



                      Appeal from the United States District Court
                         for the Northern District of California
                        Jeremy Fogel, District Judge, Presiding

                                Submitted May 16, 2013**
                                San Francisco, California

Before: CLIFTON and BEA, Circuit Judges, and DUFFY, District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Kevin Thomas Duffy, United States District Judge for
the Southern District of New York, sitting by designation.
      Randall Scott Cash (“Petitioner”) appeals the district court’s denial of his

petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254. This Court

has jurisdiction under 28 U.S.C. § 2253. We review de novo a district court’s

decision to deny a petition for a writ of habeas corpus, Moses v. Payne, 555 F.3d

742, 750 (9th Cir. 2009), and we affirm.

      Petitioner argues the Supreme Court’s decision in Batson v. Kentucky, 476

U.S. 79, 96–98 (1986), forbade the prosecution in his capital murder trial from

exercising a peremptory challenge to dismiss a prospective juror on account of that

person’s religion. During jury selection, however, Petitioner objected only to the

prosecutor’s dismissal of that prospective juror on the basis of race. “The Supreme

Court has never allowed a Batson challenge to be raised on appeal or on collateral

attack, if no objection was made during jury selection.” Haney v. Adams, 641 F.3d

1168, 1171 (9th Cir. 2011). Since Petitioner did not raise a religion-based

objection during jury selection, he cannot raise it here. Id.

      In any event, Petitioner’s claim fails because the Supreme Court has not

extended the protections articulated in Batson to religious affiliation or belief. See,

e.g., Davis v. Minnesota, 511 U.S. 1115 (1994) (denying certiorari to review state

supreme court decision declining to extend Batson to religion); but see J.E.B. v.

Alabama, 511 U.S. 127, 146 (1994) (extending Batson protections to gender-based


                                           2
peremptory challenges). We may grant an application for habeas corpus only if the

underlying state-court decision “was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme

Court of the United States,” or “was based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. §

2254(d). As the instant case fails to satisfy either of these statutory requirements,

we must deny habeas relief. Moses, 555 F.3d at 750.

      AFFIRMED.




                                           3